Citation Nr: 1141971	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, claimed as bump on the back of the head.

2.  Entitlement to service connection for arthritis of the back and neck.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

These matters initially came before the Board on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2008 the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing is of record.

In a November 2009 decision, the Board denied the instant claims.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an April 2011 order, the Court upheld an April 2011 Joint Motion of the parties and vacated and remanded the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2011 Joint Motion, the parties initially determined that the Board failed to fully address the Veteran's claim for residuals for head trauma, rather than one simply for a bump to the back of the head.  In this regard, the parties agreed that a March 2008 VA examiner did not address any medical evidence from the Veteran's period of service and also failed to address pertinent post-service-medical evidence, including that the Veteran suffered one or more strokes and hypertension, which has been labeled as uncontrolled on at least one occasion and has been noted to cause his headaches to hurt more.  Additionally, the parties agreed that the examiner failed to provide a detailed opinion regarding whether the Veteran's headaches and cognitive difficulties were attributable to his head injury in service in December 1951.  Thus, they found that a remand was necessary for the Board to obtain a new medical examination that identifies all residuals of the injury to the Veteran's head during service and provides an etiological opinion regarding the same.  Accordingly, a remand to the RO/AMC is necessary so that such a neurological examination may be arranged.

Regarding the Veteran's claim for service connection for arthritis of the back and neck, the parties noted that a June 2008 VA examiner determined that the Veteran's arthropathy of the upper and lower spine was in no way connected with the blow to the back of the head he experienced in December 1951.  However, the parties found that the service treatment records clearly show that the Veteran did not simply receive a blow to the back of the head as part of his in-service trauma.  He also sustained lacerations on his inside lower lip and severe bruises to his ribs.  Additionally, the parties indicated that the evidence shows that the Veteran specifically claimed that his injuries to the back and neck were not limited to the injury to his head but were also related to the other blows sustained to his body he received during the incident in which he was struck on the head.  Thus, the parties determined that a remand was necessary to ensure that a new VA examination was obtained that addressed these claimed etiologies of the Veteran's arthritis.  

Further, in a September 2010 medical opinion, a private physician found that it was at least as likely as not that the Veteran's current neck arthritis was related to his "neck injury" in service.  There is no indication that this physician reviewed the claims file in conjunction with this opinion and it is not clear whether she was aware that the Veteran's injury was not described as an injury to the neck but to the back of the head, lips and ribs.  However, as the opinion at least suggests the presence of a medical nexus, its presence in the record provides an independent basis for the provision of a current VA orthopedic examination.  Accordingly, on remand, the Veteran should be provided with a current VA orthopedic examination to address the likely etiology of his current neck and back arthritis.

The Board also notes that during a May 2005 VA examination, the Veteran reported that a few weeks after his December 1951 head injury, he was hospitalized for three months for an undetermined illness.  The Veteran indicated that he wasn't sure why he was hospitalized.  As the claim is being remanded anyway, on remand, the RO/AMC should ask the Veteran if he can remember the name of the hospital where he was treated and/or whether it was a military or civilian facility.  If the Veteran is able to provide sufficient information, the RO/AMC should then attempt to obtain records of this reported hospitalization.  

Additionally, , the RO/AMC should obtain all available VA medical records from January 2005 to the present, which pertain to evaluation of potential head injury residuals, including headaches and cognitive difficulties, and which pertain to arthritis of the back and neck.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for pathology of the head, neck and back since April 2009, and should secure copies of complete records of the treatment or evaluation from all sources identified. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all available VA medical records from January 2005 to the present, which pertain to evaluation of potential head injury residuals, including headaches and cognitive difficulties, and which pertain to arthritis of the back and neck.   

2.  The RO/AMC should also ask the Veteran if he can recall the name of the hospital where he was treated for an unknown illness a few weeks after experiencing his December 1951 in-service head injury and/or whether it was a military or civilian hospital.  If the Veteran is able to provide sufficient information, the RO/AMC should then attempt to obtain records of this reported hospitalization.  The claims folder should contain documentation of the attempts made to obtain the records.

3.  The RO/AMC should ask the Veteran to identify any additional sources of treatment or evaluation he has received for pathology of the head, neck and back since April 2009, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  The claims folder should contain documentation of all attempts made to obtain records.

4.  The RO/AMC should arrange for a VA neurological examination by an appropriate examiner to determine the likely etiology of any current head injury residuals.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should specifically identify all current pathology that could constitute a residual of a head injury.  For each potential head injury residual identified, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include his head injury therein.  The examiner should explain the rationale for all opinions given.  

5.  The RO/AMC should arrange for a VA orthopedic examination by an appropriate examiner to determine the likely etiology of the Veteran's current arthritis of the back and neck.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion as to:

A)  Whether arthritis of the back is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include his injury to the head, face and ribs therein.  

B) Whether arthritis of the neck is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include his injury to the head, face and ribs therein.  

The examiner should explain the rationale for all opinions given.  

6.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


